F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      February 7, 2006
                               TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                        Clerk of Court

 RICKKE L. GREEN,
             Petitioner-Appellant,
       and

 STACEY L. HEMPHILL; ROBERT L.
 FOSTER; WILBUR G. COLSTON;                             No. 05-6260
 JAMEY L. PATTON; WILLIE                         (D.C. No. 05-CIV-461-L)
 PAYNE; and DANYALE                                    (W. D. Okla.)
 MCCULLOUGH,

             Petitioners,


 v.
 JOHN WHETSEL, Sheriff,
             Respondent-Appellee.


                                     ORDER


Before HENRY, McKAY, and EBEL, Circuit Judges.



      This is a pro se 28 U.S.C. § 2241 appeal brought by a state prisoner. The

original plaintiffs in this suit were seven Oklahoma state prisoners who claimed

that they were being unlawfully imprisoned because they were not represented by

counsel at their arraignments. They also sought class certification. Noting the

number of pending state criminal proceedings involving these inmates, a
magistrate recommended that the petition be denied under the Younger v. Harris

abstention doctrine. 401 U.S. 37 (1971). In the magistrate judge’s Report and

Recommendation, he clarified “[t]here are ongoing state proceedings concerning

the criminal charges filed against Petitioners. Petitioners have an adequate forum

to litigate their constitutional claims in a direct appeal should they be

convicted . . . . Moreover, Oklahoma has an important interest in enforcing its

criminal laws through criminal proceedings in the state’s courts.” Report and

Recommendation, 4 (May 10, 2005, W.D. Okla.). The magistrate judge

recommended denying the habeas petition of the prisoners and denying as moot

their application for class certification.

      Petitioner Green timely filed a written objection to the Report and

Recommendation. The district court reviewed the objection but did not find it

sufficient to overturn the conclusions of the magistrate judge. The district court

adopted the magistrate judge’s Report and Recommendation in its entirety.

Order, 2 (June 13, 2005, W.D. Okla.). In a further order, the district court denied

Petitioner’s request to proceed without payment of the filing fee. Order, 2

(Aug. 12, 2005, W.D. Okla.).

      Finding no merit in Petitioner’s argument, the district court also denied

Petitioner’s request for certificate of appealability. Order, 2 (Aug. 12, 2005,

W.D. Okla.). Petitioner now seeks from this court a certificate of appealability.


                                             -2-
The issues he raises on appeal are identical to those brought before the district

court.

         To grant a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (1994).

To meet this burden, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).

         Petitioner filed a motion to supplement his brief to our court, which we

grant and have reviewed. Application for Leave to Supplement Brief, Nov. 16,

2005.

         We have carefully reviewed Petitioner’s brief, the district court’s

disposition, the magistrate judge’s recommendation, and the record on appeal.

Nothing in the facts, the record on appeal, or Petitioner’s filing raises an issue

which meets our standard for the grant of a certificate of appealability. For

substantially the same reasons set forth by the magistrate judge and adopted by

the district court in its Order of August 12, 2005, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Id.


                                           -3-
      We DENY Petitioner’s request for a certificate of appealability and his




request to proceed in forma pauperis and DISMISS the appeal.



                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -4-